Citation Nr: 0947910	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left leg and hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from June 1985 to 
March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The objective and probative evidence of record 
preponderates against a finding that the Veteran has a 
currently diagnosed left knee disorder related to his active 
military service.

2.  The objective and probative evidence of record 
preponderates against a finding that the Veteran has a 
currently diagnosed left leg and hip disorder related to his 
active military service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  A left leg and hip disorder was not incurred in or 
aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in January and May 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  The RO did not provide notice of how disability 
ratings and effective dates are determined, however, as the 
appellant's claims for service connection are being denied, 
any questions about ratings and effective dates are moot 
rendering this error non prejudicial.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence identified by the Veteran.  
There is no evidence that additional pertinent records are 
available.  The Board notes that, in his September 2006 
substantive appeal, the Veteran said that he expected all his 
therapy records to be retrieved from [the] Portsmouth 
[Virginia] Naval hospital that were "never found by the 
VA".  However, the Board notes that the Veteran's service 
treatment records are of record and include those from the 
Naval Hospital in Portsmouth.  In this regard, it is well to 
note that the Veteran has not alleged that there are any 
outstanding records that would show a current disability 
and/or a nexus between the claimed disorders and service.

The Board acknowledges that the Veteran was not afforded a VA 
examination as part of the development of his claims.  Under 
the Veterans Claims Assistance Act, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Here, there is evidence of an in-service injury to the left 
thigh and of left knee pain diagnosed as patellar tendonitis.  
As discussed below, however, there is no competent and 
credible evidence indicating that the Veteran has a 
disability of the left hip, leg, or knee that is related to 
an event in service.  The Veteran's complaints of continuity 
of symptomatolgy since service are not credible.  In such 
circumstances, there is no duty to obtain a medical 
examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).


II.  Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and 



(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

The Veteran claims that he has left leg and hip, and knee, 
disorders related to incidents that occurred during his 
active military service.  In an April 2004 written statement, 
he reported injuring his hips, back, tailbone, and thigh in a 
car accident.  He maintains that he did not have medical 
insurance and lacked resources to obtain private medical care 
after his discharge, but continued to experience leg, hip, 
and knee pain that worsened.  In a May 2006 written 
statement, he reported that he had constant leg and back pain 
that worsened as he aged.  In his September 2006 substantive 
appeal, the Veteran said that his leg was deformed and that 
he had a chronic condition linked to his accident in service.

Service treatment records show that in March 1986, the 
Veteran was seen for complaints of leg numbness.  It was 
noted that he was working in front of a car that slipped into 
gear and pinned his left thigh against a wall.  He complained 
of increased left thigh pain and slight right thigh pain, and 
foot numbness, with no other trauma.  Objectively, he had an 
abrasion on the left thigh with normal motor and sensory 
findings and no fracture.  The assessment was a left thigh 
contusion.  In May 1986, the Veteran was treated for a left 
hip contusion and complained of stiffness with decreased 
pain.  Results of x-rays taken at the time showed no 



definite fracture, but there was vascular lucency.  When seen 
in the clinic days later, he was noted to have a resolving 
left thigh hematoma.  Results of x-rays taken at the end of 
the month were negative for myositis and a resolving hematoma 
was noted.  

Results of a June 1986 ultrasound of the Veteran's upper 
thigh revealed a cystic echolucent region approximately 1.2 
centimeters (cm.) that appeared much larger and resembled a 
sterile abscess.

A June 1986 orthopedic consultation report indicates that the 
Veteran was pinned between the bumpers of two vehicles and 
had a marked left upper thigh hematoma. He complained of 
increased pain and was evaluated to rule out a torn muscle.  
Objectively the Veteran was neurovascularly intact, 
"totally", with normal strength, and range of motion of the 
hip and knee.  X-rays showed a defect in the tensor fasciae 
latae (TFL) with no bony damage.  The clinical impression was 
crush injury or tear of the TFL on the left and cystic 
degeneration versus persistent hematoma.  The Veteran was 
referred for physical therapy for his provisionally diagnosed 
cystic degeneration secondary to a rupture of the TFL.  At 
the end of June 1986, a physical therapist noted that the 
Veteran said that his left thigh felt 90 percent improved 
overall.  The Veteran had some slight discomfort and resisted 
motion in the left hip.  The assessment was status post 
rupture of the left TFL and resolving cystic mass (hematoma).  

In June 1990, the Veteran was seen for complaints of left 
knee pain diagnosed as patellar tendonitis.

September 1990 clinical records indicate that the Veteran 
complained of numbness and tingling at the base of his spine 
in the coccyx area for two weeks and gave a history of being 
hit with a pipe there approximately one year earlier.  
Results of an x-ray of his coccyx taken at the Naval Hospital 
in Portsmouth showed no evidence of fracture or degenerative 
changes.  The assessment was coccygeal pain of unknown 
etiology. 




When the Veteran was examined for discharge from service in 
January 1991, there were no complaints or abnormal findings 
pertaining to the left leg, knee, or hip.

Post service, private medical records dated from June 1991 to 
April 2004 show no complaint or findings pertaining to the 
left hip, leg, or knee.  The records show that, in June 1991, 
the Veteran was treated for a left groin strain and, in July 
1996, he was treated for left flank low back pain for two or 
three months.  An August 1999 record reveals that the Veteran 
was seen for treatment of low back pain.  That record notes 
that he had a history of a motor vehicle accident in 1986 
when his hips were crushed without breaks and that, in 1989, 
he slipped and injured his tailbone that stayed numb for more 
than one year.  There were no complaints or findings 
pertaining to the Veteran's left hip, knee, or leg on 
examination in August 1999.

The Veteran contends that service connection should be 
granted for a left knee disorder.  The record demonstrates 
that, while patellar tendonitis of the left knee was noted in 
June 1990, no left knee disorder was found on separation from 
service in January 1991.  Moreover, on private medical 
examinations between 1991 and 2004 after the Veteran's 
separation from service, there was no showing that he had 
diagnosed left knee disorder.  The Veteran has submitted no 
competent medical evidence to show that he currently has a 
left knee disorder.  In short, no medical opinion or other 
medical evidence showing that the Veteran currently has left 
knee disorder has been presented.  See Degmetich; see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Veteran also contends that service connection should be 
granted for a left leg and hip disorder.  The record 
demonstrates that, in May and June 1986, he was treated for a 
hematoma of the left thigh, but no left leg or hip disorder 
was reported on separation from service in January 1991.  
Moreover, on private examinations between 1991 and 2004 after 
the Veteran's separation from service, there was no showing 
that he had a left hip or leg disorder.  The Veteran has 
submitted no competent medical evidence to show that he 
currently has a left leg or hip disorder.  In short, no 
medical opinion or other medical evidence showing that the 
Veteran currently has a left hip or leg disorder has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Id.  The Federal Circuit noted, 
however, that in its role as a finder of fact, the Board may 
weigh the absence of contemporaneous records in accessing the 
credibility of lay evidence.  Further, in Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000), the Federal Circuit held that 
evidence of a prolonged period without medical complaint may 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
service, as evidence of whether a preexisting condition was 
aggravated by service.  Id. at 1333.

In adjudicating these claims, the Board must assess the 
Veteran's competence to report sustaining left hip and leg, 
and knee disorders in service as well as of suffering from 
left hip and leg, and knee problems since that time, and his 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Washington Court held that the veteran 
was competent to testify to factual matters of which he had 
first-hand knowledge, including having hip and thigh pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  The Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 



Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. at 469; 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences of having left leg, 
hip, and knee problems in service, and that he suffered from 
left hip, leg, and knee problems since discharge, the fact 
that he did not complain of left hip, leg, and knee problems 
for nearly 13 years after separation from service weighs 
heavily against the claims he now makes that he has had 
problems ever since service.  Layno, 38 C.F.R. § 3.159(a)(2)

The Veteran's report of a continuity of left hip, leg, and 
knee symptoms since service, in the absence of complaint or 
treatment for many years, is not credible, especially in 
light of the Veteran's documented care for other 
disabilities.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony). The Veteran has 
stated that he did not have insurance or the means to obtain 
care for his left hip, knee, and leg after service; however, 
there are medical records dated from 1991 to 2004 showing 
treatment for numerous other conditions, including his back.  

The passage of decades with no mention of the disability in 
medical records does not reflect that the condition was 
incurred in, or aggravated by, service.  There is no evidence 
showing, and the Veteran does not assert, that he has medical 
training to provide an opinion as to the diagnosis or 
etiology of the claimed left leg, hip, and knee disorders.  

In sum, the preponderance of the evidence is against the 
claims of entitlement to service connection for left hip and 
leg, and knee disorders; therefore, service connection is 
denied.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the 


appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left leg and hip disorder is denied.

 
____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


